PER CURIAM:
Claimant herein seeks payment of the sum of $34.94 on unpaid invoices for three legal notices published in its newspaper. Respondent does not dispute the validity of the claim, and asserts that it did not receive original invoices, which are necessary in order for payment to be made.
As respondent had sufficient funds remaining in its appropriation for the fiscal year in question from which this claim could have been paid, the Court hereby makes an award to the claimant in the amount requested.
Award of $34.94.